Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	This office action is in response to the Application filed on November 2, 2020. Claims 1-30 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statements filed 11/02/2020; 03/02/2021; 03/10/2021 and 03/17/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.
	The information disclosure statement filed July 12, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	The presentative claims from the instant application and the ‘7516 patent are compared below.

Application claims 1 and 2 call for:
‘7516 patent claims 1, 3 and 5 claims:
1. A method for wireless communication, comprising:
1. A method for wireless communication, comprising:
receiving, by a user equipment (UE), a grant indicating a plurality of resource elements (REs) of an uplink shared channel allocated to the UE for an uplink transmission;
receiving, by a user equipment (UE), a grant indicating a plurality of resource elements (REs) of an uplink shared channel allocated to the UE for an uplink transmission; ...;
computing a total number of the plurality of REs that are available for allocation in accordance with a number of subcarriers associated with the grant and a number of symbol periods associated with the grant;
3. ... determining a total number of the plurality of REs that are available for allocation based at least in part on a number of subcarriers associated with the grant and a number of symbol periods associated with the grant.

5. ... allocating a number of the plurality of REs to the HARQ-ACK data;
computing a remaining number of the plurality of REs that are available for allocation in accordance with the number of the plurality of REs allocated to the HARQ-ACK data being less than the total number of the plurality of REs that are available for allocation;
5. ... identifying a remaining number of the plurality of REs that are available for allocation based at least in part on determining that the number of the plurality of REs allocated to the HARQ-ACK data is less than the total number of the plurality of REs that are available for allocation; and 
splitting the remaining number of the plurality of REs between channel state information part 1 (CSI part 1) data, and CSI part 2 data;
5. ... splitting the remaining number of the plurality of REs between the CSI part 1 data and the CSI part 2 data.
generating the uplink transmission in accordance with the splitting; and
1. ... generating the uplink transmission based at least in part on the splitting; and
transmitting, by the UE, the uplink transmission in the plurality of REs of the uplink shared channel.
1. ... transmitting, by the UE, the uplink transmission in the plurality of REs of the uplink shared channel.
2. ... receiving radio resource control (RRC) signaling indicating an allocation cap parameter; and 
in accordance with the allocation cap parameter.
1. ... receiving radio resource control (RRC) signaling indicating an allocation cap parameter; 
setting a maximum number of the plurality of REs to allocate to hybrid automatic repeat based at least in part on the allocation cap parameter;


Through claim comparison one would clearly see claims 1, 3 and 5 of the ‘7516 patent fully anticipates claims 1-2 of the instant application. There are some differences between the claims depicted in the words and italic sentences; however, such difference appears to be either rewording, paraphrasing a certain limitation or using different wording but meaning is the same. Such difference is deemed obvious to those skilled in the art of claim drafting to express a certain limitation in different style of writing or word usage, but meaning is the same. Also, through claim comparison, a skilled artisan would have recognized that claims 1-2 of the instant application is a broader version or an obvious variation of claims 1, 3 and 5 of the ‘7516 patent by omitting/varying the above identified limitations. However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before; and omission of a reference whose function is not needed would be an obvious variation.
	Claims 2-16 of the instant application are deemed obvious with an addition of limitation of claims 2-17 of the ‘7516 patent, respectively for the same rationales applied to claim 1 discussed above.
Claims 17-28, 29 and 30 of the instant application call for an apparatus, means for and non-transitory computer-readable medium having limitations mirrored method steps of claims 1-16, respectively. Thus, they are deemed obvious over additional claims 33-49, 65 and 67, respectively, of the ‘7516 patent for the same rationales applied to claims 1-16 discussed above.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 6, 10, 17, 22, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 10,530,528 cited by the applicants; hereinafter ‘Park’).
	
	- In regard to claim 1, Park discloses the method for wireless communication (for example see fig. 52; Abstract; col. 1, lines 32-41), which comprises 
for example see col. 3, lines 9-22: uplink grant); 
computing a total number of the plurality of REs for allocation in accordance with a number of subcarriers and a number of symbol periods (for example see figs. 27-30: ‘PUSCH region’) 
allocating a number of the plurality of REs to hybrid automatic repeat request acknowledgement ‘HARQ-ACK’ data (for example see figs. 41-50; col. 67, lines 20-33; col. 80, lines 49-61); 
computing a remaining number of the plurality of REs that are available for allocation in accordance with the number of the plurality of REs allocated to the HARQ-ACK data being less than the total number of the plurality of REs that are available for allocation (for example see figs. 41-50; col. 80, lines 49-61: wherein the remaining available number of REs is obviously less than the total number of (UCI mapping target) REs in PUSCH, e.g. by subtracting); 
splitting the remaining number of the plurality of REs between channel state information part 1 ‘CSI part 1’ data, and CSI part 2 data (for example see figs. 41-50; col. 68, lines 32-36; col. 80, lines 49-61); 
generating the uplink transmission in accordance with the splitting; and transmitting, by the UE, the uplink transmission in the plurality of REs of the uplink shared channel (for example see fig. 52; Abstract; col. 1, lines 32-41).

	- Regarding claims 17 and 29-30, Park also discloses for non-transitory computer-readable medium, means and apparatus having limitations mirrored method steps of claim 1, 

	- In regard to claims 6 and 22, in addition to features recited in base claims (see rationales discussed above), Park further discloses for setting the total number of the plurality of REs for allocation as a maximum number of the plurality of REs to allocate to the HARQ-ACK data (for example see col. 80, lines 49-61).

	- Regarding claims 10 and 26, in addition to features recited in base claims (see rationales discussed above), Park further discloses for calculating a number of the plurality of REs to allocate to the CSI part 2 data in accordance with the number of the plurality of REs allocated to the HARQ-ACK data and a number of the plurality of REs allocated to the CSI part 1 data (for example see col. 80, lines 49-61).

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
8.	Claims 2-5, 7-9, 11-16, 18-21, 23-25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the nonstatutory obvious-double patenting rejection under 37 CFR 1.321, set forth in this Office 
The following is a statement of reasons for the indication of allowable subject matter: the above claims 2-5, 7-9, 11-16, 18-21, 23-25 and 27-28, including all of the limitations of the base claim and any intervening claims, both recite limitations “... setting a maximum number of the plurality of REs to allocate to the HARQ-ACK data in accordance with the allocation cap parameter”; “... setting a maximum number of the plurality of REs to allocate to the CSI part 1 data in accordance with the allocation cap parameter”; “calculating the number of the plurality of REs to allocate to the HARQ-ACK data in proportion to a weighted payload size of the HARQ-ACK data relative to a function of the weighted payload size of the HARQ-ACK data, a weighted payload size of the CSI part 1 data, and a weighted payload size of a reference payload size” and “computing a reference payload size in accordance with a value of a rank indication” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiong et al. (U.S. 10,980,008 and U.S. 2020/0274660) and Takeda et al. (U.S. 2020/0383104) are all cited to show system/devices and methods for improving the resource for uplink information in wireless tele communication networks, which are considered pertinent to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 24, 2022